DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following correspondence is a Final Office Action for application no. 17/082,656 for a HANGER FOR MOUNTING MULTIPLE CABLES, filed on 10/28/2020.  This correspondence is in response to applicant’s reply filed on 8/11/2021.  Claims 1-11 are pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Korczak et al. (U.S. Pat. 6,899,305) in view of Wisniewski (U.S. Pat. 5,921,520).
Regarding claim 1, Korczak teaches a cable hanger (10), comprising: a base having a first stacking feature (108); first and second arms, each of the arms attached to a respective opposite edge of the base and extending generally perpendicularly to the base; the base, the first arm and the second arm defining a periphery; second stacking features attached to the first and second arms, the second stacking features configured to mate with the first stacking features to enable an identical second cable hanger to stack on the cable hanger (Fig. 5), a third cable gripping member mounted on and extending from the first arm within the periphery,  and a fourth cable gripping member mounted on and extending from the second arm within the periphery, wherein the third and fourth cable gripping members are sized and configured to together grip a cable within the periphery, but does not teach at least one first cable gripping member connected with and extending from the first arm external to the periphery in a first direction generally perpendicular to the first arm; and at least one second cable gripping member connected with and extending from the second arm external to the periphery in a second direction that is opposite the first direction.  Wisniewski, however, teaches a cable hanger with at least one first cable gripping member (80) connected with and extending from a first arm (18, 36) external to a periphery in a first direction generally perpendicular to the first arm; and at least one second cable gripping member (82) connected with and extending from a second arm (20, 38) external to the periphery in a second direction that is opposite the first direction in order to quickly and effortlessly mount additional members to the hanger.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to construct at least one first cable gripping member connected with and extending from the first arm external to the periphery in a first direction generally perpendicular to the first arm; and at least one second cable gripping member connected with and extending from the second arm external to the periphery in a second direction that 
[AltContent: textbox (third cable gripping member)]
[AltContent: textbox (fourth cable gripping member)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (first stacking feature)][AltContent: textbox (base )]
[AltContent: arrow]
    PNG
    media_image1.png
    698
    436
    media_image1.png
    Greyscale

[AltContent: textbox (first arm)]
[AltContent: textbox (second arm)][AltContent: arrow]
[AltContent: arrow]

[AltContent: textbox (second stacking features)]
[AltContent: arrow][AltContent: arrow]




[AltContent: textbox (identical second cable hanger)]
[AltContent: arrow]







Regarding claims 3 and 4, Korczak and Wisniewski teach the hanger of claim 1, but do not teach that the at least one first cable gripping member is a plurality of first cable gripping members or the at least second cable gripping member is a plurality of second cable gripping members.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to construct the at least one first cable gripping member as a plurality of first cable gripping members or the at least second cable gripping member as a plurality of second cable gripping members in order to carry additional cables or lines and the construction of additional gripping members to hold additional cables would have been easily evident to conserve space, and as a further matter, the mere duplication of the essential working parts of a device involves only routine skill in the art.  
Regarding claim 5, Korczak and Wisniewski teach the hanger of claim 1, wherein the base, first and second arms, and first, second, third and fourth gripping members are formed as a unitary device.
Regarding claim 6, Korczak and Wisniewski teach the hanger of claim 1, wherein Wisniewski teaches the hanger in combination with at least one cable (84) mounted in one of the first or second gripping members.
Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Korczak et al. (U.S. Pat. 6,899,305) in view of Midkiff et al. (U.S. Pat. 4,813,639).
Regarding claim 1, Korczak teaches a cable hanger (10, second stacking feature), comprising: a base having a first stacking feature (108); first and second arms, each of the arms attached to a respective opposite edge of the base and extending generally perpendicularly to the base; the base, the first arm and the second arm defining a periphery; second stacking features attached to the first and second arms, the second stacking features configured to mate with the first stacking features to enable an identical second cable hanger to stack on the cable hanger (Fig. 5), a third cable gripping member 
Regarding claim 2, Korczak and Midkiff teach the hanger of claim 1, wherein the base includes a hole.	
Regarding claims 3 and 4, Korczak and Midkiff teach the hanger of claim 1, but do not teach that the at least one first cable gripping member is a plurality of first cable gripping members or the at least second cable gripping member is a plurality of second cable gripping members.  It would have been 
Regarding claim 5, Korczak and Midkiff teach the hanger of claim 1, wherein the base, first and second arms, and first, second, third and fourth gripping members are formed as a unitary device.
Regarding claim 6, Korczak and Midkiff teach the hanger of claim 1, wherein Midkiff teaches the hanger in combination with at least one cable (14) mounted in one of the first or second gripping members.
Regarding claim 7, Korczak teaches a cable hanger (10, see figure above), comprising: a base having a first stacking feature (108); first and second arms, each of the arms attached to a respective opposite edge of the base and extending generally perpendicularly to the base; the base, the first arm and the second arm defining a periphery; second stacking features attached to the first and second arms, the second stacking features configured to mate with the first stacking features to enable an identical second cable hanger to stack on the cable hanger (Fig. 5), but does not teach at least two first cable gripping structures connected with and extending from the first arm external to the periphery in a first direction generally perpendicular to the first arm, each of the first cable gripping structures configured to grasp a respective first cable; and at least two second cable gripping structure connected with and extending from the second arm external to the periphery in a second direction that is opposite the first direction, each of the second cable gripping structures configured to grasp a respective second cable.  Midkiff, however, teaches a cable hanger (30) with at least one first cable gripping structure (22) connected with and extending from a first arm (36F) external to a periphery in a first direction generally 
Regarding claims 8 and 9, Korczak and Midkiff teach the hanger of claim 7, wherein each of the first cable gripping structures comprises two first cable gripping members (members are the two arms of the cable gripping structures) or each of the second cable gripping structures comprises two second cable gripping members (members are the two arms of the cable gripping structures).  

Regarding claim 11, Korczak and Midkiff teach the hanger of claim 7, wherein Wisniewski teaches the hanger in combination with at least one cable (14) mounted in one of the first or second gripping structures.
Response to Arguments
Applicant's arguments filed 8/11/2021 have been fully considered but they are not persuasive. 
As a preliminary matter, with regard to the combination of the Korczak and Midkiff references, applicant’s arguments with respect to claim(s) 1-11 have been considered but are moot because the new ground of rejection does not rely on the application of references as applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With regard to claims 1-6 under Korczak and Wisniewski combination of references, in response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Korczak teaches that the problem to be solved is securing more than one transmission line to a hanger.  The knowledge available to one of ordinary skill in the art would precipitate looking to additional space either on the interior or exterior (periphery) of the hanger to secure or support additional transmission lines.  
In response to applicant's argument that Wisniewski is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Wisniewski is pertinent to the particular problem with which the applicant was concerned, namely, attaching and support various cables to an outer periphery of a hanger.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NKEISHA J. SMITH whose telephone number is (571)272-5781.  The examiner can normally be reached on Normal hours: M/Th 7-4; T 9-5; W 7-3; F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/NKEISHA SMITH/Primary Examiner, Art Unit 3632                                                                                                                                                                                                        September 16, 2021